         Case 1:20-cv-07948-VSB Document 26 Filed 07/23/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GRACE GRISSOM, individually and on behalf
of those similarly situated,

                      Plaintiff,
                                                          Case No.: 1:20-cv-07948-VSB
              -against-

STERLING INFOSYSTEMS, INC.,

                      Defendant.

                           STIPULATED PROTECTIVE ORDER

       Plaintiff Grace Grissom (“Plaintiff”) and Defendant Sterling Infosystems, Inc.

(“Defendant”) (together, the “Parties”), hereby stipulate and agree that certain discovery material

is and should be treated as confidential, and further stipulate and agree to the terms of this

Stipulated Protective Order (“Order”) by their undersigned counsel as follows:

       1.      Scope. All documents and information produced in the course of discovery,

including (without limitation) initial disclosures, responses to discovery requests and subpoenas,

deposition testimony and deposition exhibits, any other documents or information which may be

subject to discovery, as well as information derived from the foregoing (hereinafter collectively

“documents”), shall be subject to this Order as set forth below.

       2.      Form and Timing of Designation. Parties, as well as non-parties to the litigation

that produce documents pursuant to a subpoena (“non-party”), may designate documents as

confidential and restricted in disclosure under this Order by placing or affixing the word

“CONFIDENTIAL” on the document in a manner which will not interfere with the legibility of

the document and which will permit complete removal of the designation.
         Case 1:20-cv-07948-VSB Document 26 Filed 07/23/21 Page 2 of 10




               a. A Party, or non-party, producing documents may designate them as

                    CONFIDENTIAL prior to, or contemporaneously with, the production or

                    disclosure of the documents.

               b. A Party may designate as CONFIDENTIAL documents or information

                    produced by a non-party after such production.

               c.   Inadvertent    or   unintentional   production   of   documents    without   a

                    CONFIDENTIAL designation shall not be deemed a waiver, in whole or in

                    part, of the right to later designate such documents as CONFIDENTIAL under

                    this this Order.

               d. A Party, or non-party, may also remove a CONFIDENTIAL designation by

                    providing notice to all Parties, accompanied by a copy of the document with

                    the designation removed.

       3.      Documents Which May be Designated Confidential. Any Party, or non-party,

shall only designate documents as CONFIDENTIAL upon making a good faith determination

that the documents contain: information protected from disclosure by statute; information subject

to restrictions on disclosure; sensitive or confidential personal information, including personnel

files and medical or psychiatric information; trade secrets; confidential research or development;

or such other commercial information that is not publicly available. Public records and other

information or documents that are publicly available may not be designated as

CONFIDENTIAL.

       4.      Depositions. Deposition testimony shall be treated as CONFIDENTIAL only if a

designation is made either (a) on the record during the deposition or (b) in writing within thirty

(30) days of receipt of the transcript by counsel for the Party, or non-party, seeking to make such

designation. (Receipt of rough copies of transcripts shall not trigger the thirty-day period.) Such

                                                   2
           Case 1:20-cv-07948-VSB Document 26 Filed 07/23/21 Page 3 of 10




designation shall be specific as to the portions of the transcript, or any exhibit, to be designated

as CONFIDENTIAL. The entire transcript shall be treated as CONFIDENTIAL during the

thirty-day designation period described in this paragraph. Thereafter, only those portions so

designated shall be protected as CONFIDENTIAL under the terms of this Order.

          5.     Protection of Confidential Documents.

                 a. General Protections. Documents designated CONFIDENTIAL under this

                     Order shall not be used or disclosed by the Parties, counsel for the Parties, or

                     any other persons identified below in Paragraph 5.b for any purposes

                     whatsoever other than preparing for and conducting the litigation in this action

                     (including any appeal).

                 b. Limited Third Party Disclosures. The Parties and counsel for the Parties

                     shall not disclose or permit the disclosure of any documents designated

                     CONFIDENTIAL under the terms of this Order to any other person or entity

                     except as set forth in Paragraphs 5.b.i through 5.b.vii below.1 Subject to these

                     requirements, the following categories of persons may be allowed to review

                     documents which have been designated CONFIDENTIAL under this Order:

                     i. Counsel. Counsel for the Parties, and employees and agents of counsel

                         who have responsibility for the preparation and trial of this action;

                     ii. The Court.     This Court, as well as Court personnel, employees, and

                         agents;

                     iii. Parties. Parties and employees of a party to this Order;

                     iv. Parties shall not disclose documents designated as CONFIDENTIAL to

                         putative class members not named as plaintiffs in this lawsuit unless and

1
    The Parties may stipulate to or move for modified and/or additional categories of protection.

                                                   3
Case 1:20-cv-07948-VSB Document 26 Filed 07/23/21 Page 4 of 10




          until one or more classes have been certified, and then only after any such

          class member to whom disclosure is to be made has executed an

          acknowledgment (in the form set forth at Attachment A hereto), that he or

          she has read and understands the terms of this Order and is bound by it;

       v. Court Reporters and Recorders. Court reporters and recorders engaged

          for depositions;

       vi. Consultants, Investigators and Experts. Consultants, investigators, or

          experts (hereinafter collectively “experts”) employed by the Parties or

          counsel for the Parties to assist in the preparation and trial of this action,

          but only after the person to whom disclosure is to be made has executed an

          acknowledgment (in the form set forth at Attachment A hereto), that he or

          she has read and understands the terms of this Order and is bound by it;

          and

       vii. Others by Consent.      Other persons only by written consent of the

          producing Party, or upon order of the Court, and on such conditions as

          may be agreed or ordered, and then only after the person to whom

          disclosure is to be made has executed an acknowledgment (in the form set

          forth at Attachment A hereto), that he or she has read and understands the

          terms of this Order and is bound by it.

    c. Control of Documents. Counsel for the Parties shall take reasonable and

       appropriate measures to prevent unauthorized disclosure of documents

       designated as CONFIDENTIAL under this Order. Counsel shall maintain the

       forms signed by persons acknowledging their obligations under this Order




                                    4
         Case 1:20-cv-07948-VSB Document 26 Filed 07/23/21 Page 5 of 10




                   until the time specified in Paragraph 8.b below for the return or destruction of

                   CONFIDENTIAL documents.

               d. Copies. All copies, duplicates, electronic images, extracts, summaries or

                   descriptions (hereinafter referred to collectively as “copies”), of documents

                   designated as CONFIDENTIAL under this Order, or any portion of such a

                   document, shall be affixed with the designation “CONFIDENTIAL” if the

                   designation does not already appear on the copy. All such copies shall be

                   afforded the full protection of this Order. The term “copies” shall not include

                   indices, electronic databases, or lists of documents that do not contain

                   substantial portions or images of the text of confidential documents or

                   otherwise disclose the substance of the confidential information contained in

                   those documents.

       6.      Filing of Confidential Materials. In the event a Party seeks to file any material

that is subject to protection under this Order with the Court, the filing Party shall take

appropriate action consistent with the Local Rules and this Court’s Individual Rules of Practice

in Civil Cases to insure that the documents receive proper protection from public disclosure

including: meeting and conferring with the opposing Party, and filing a redacted document with

the consent of the Party, or non-party, who designated the document as CONFIDENTIAL, with

accompanying Letter Motion. Any Party filing documents designated as CONFIDENTIAL shall

submit the documents to the Court pursuant to Paragraph 5.B.iii of the Court’s Individual Rules

of Practice in Civil Cases. If any documents were designated as CONFIDENTIAL by another

Party, the designating Party has the obligation to support the filing of those documents under seal

in the required Letter Motion to the Court.




                                                5
         Case 1:20-cv-07948-VSB Document 26 Filed 07/23/21 Page 6 of 10




       7.     Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge. The following procedures shall apply to any such challenge.

              a. The burden of establishing that a document is entitled to CONFIDENTIAL

                  treatment under this Order is on the Party or non-party that designated the

                  document as CONFIDENTIAL.

              b. Any challenges to a CONFIDENTIAL designation shall be treated as a

                  discovery dispute, and the Parties, as well as any involved non-party, shall

                  follow the procedures for such disputes in Paragraph 3 of this Court’s

                  Individual Rules of Practice in Civil Cases.

              c. All material designated CONFIDENTIAL shall continue to be treated as such

                  until any challenge to a designation is resolved by the Parties, or ruled upon

                  by this Court.

              d. Challenges to the confidentiality of documents may be made at any time and

                  are not waived by the failure to raise the challenge at the time of initial

                  disclosure or designation.

       8.     Treatment on Conclusion of Litigation.

              a. Order Remains in Effect. All provisions of this Order restricting the use of

                  documents designated CONFIDENTIAL shall continue to be binding after the

                  conclusion of the litigation unless otherwise agreed or ordered.

              b. Return or destruction of CONFIDENTIAL Documents. Within thirty (30)

                  days after the conclusion of the litigation, including any appeal, all documents

                  designated as CONFIDENTIAL under this Order, including copies as defined

                  in Paragraph 5.d above, shall be returned to the designating Party or non-

                  party, unless (i) the document has been entered as evidence or filed with the

                                                6
         Case 1:20-cv-07948-VSB Document 26 Filed 07/23/21 Page 7 of 10




                   Court (unless introduced or filed under seal); or (ii) the Parties agree to

                   destruction in lieu of return.

               c. Notwithstanding the above requirements to return or destroy documents,

                   counsel may retain attorney work product including an index which refers or

                   relates to information designated CONFIDENTIAL, so long as that work

                   product does not duplicate verbatim substantial portions of the information

                   contained in any CONFIDENTIAL documents.               This work product shall

                   continue to be CONFIDENTIAL under the terms of this Order. An attorney

                   may use his or her work product in a subsequent litigation, provided that its

                   use does not disclose the CONFIDENTIAL documents, or otherwise violate

                   the terms of this Order.

               d. Return of Documents Filed under Seal. After dismissal or entry of final

                   judgment not subject to further appeal, the Clerk may elect to return to

                   counsel for the parties or, after notice, destroy documents filed or offered at

                   trial under seal or otherwise restricted by the Court as to disclosure.

       9.      Use of Confidential Documents or Information at Trial. Nothing in this Order

or any action or agreement of a Party under this Order limits the Court’s power to make any

further orders with respect to the use and disclosure of any documents at trial.

       10.     Electronic Data Production by Defendant. The Parties foresee the production

of electronic information maintained by Defendant, the scope of which will be negotiated

between the Parties, that will include non-public personal information relating to the consumers,

who are alleged putative class members in this action, including certain “consumer report”

information as that term is defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”). Pursuant to this Order, Defendant is authorized to produce any negotiated data

                                                    7
         Case 1:20-cv-07948-VSB Document 26 Filed 07/23/21 Page 8 of 10




production under this Paragraph, under 15 U.S.C. § 1681b(a)(1), and such data will be

CONFIDENTIAL under this Order.

       11.     Order Subject to Modification. This Order shall be subject to modification on

motion of any Party, or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the Parties shall have been given notice and an opportunity to be

heard on the proposed modification.

       12.     No Judicial Determination. This Order is entered based on the representations

and agreements of the Parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL is subject to protection under Rule 26(c) of the

Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling shall

have been made.

       13.     Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the Parties (including any parties added by amendments to

the pleadings), and persons made subject to this Order by its terms.



Stipulated to by:

Date: July 19, 2021                          /s/John G. Albanese
                                             E. Michelle Drake*
                                             John G. Albanese*
                                             BERGER MONTAGUE PC
                                             43 SE Main Street, Suite 505
                                             Minneapolis, MN 55414
                                             T. 612-594-5999
                                             F. 612-584-4470
                                             emdrake@bm.net
                                             jalbanese@bm.net
                                             *pro hac vice

                                                8
        Case 1:20-cv-07948-VSB Document 26 Filed 07/23/21 Page 9 of 10




                                    Counsel for Plaintiff



Date: July 19, 2021                 /s/John W. Drury (with consent)
                                    Robert T. Szyba
                                    SEYFARTH SHAW LLP
                                    620 Eighth Avenue, 32nd Floor
                                    New York, NY 10018
                                    Telephone: (212) 218-5500
                                    Facsimile: (212) 218-5526
                                    rszyba@seyfarth.com

                                    Pamela Q. Devata*
                                    John W. Drury*
                                    SEYFARTH SHAW LLP
                                    233 S. Wacker Drive, Suite 8000
                                    Chicago, Illinois 60606
                                    Telephone: (312) 460-5000
                                    Facsimile: (312) 460-7000
                                    pdevata@seyfarth.com
                                    jdrury@seyfarth.com
                                    *admitted pro hac vice

                                    Attorneys for Defendant
                                    Sterling Infosystems, Inc.

IT IS SO ORDERED.

DATED: July 23, 2021                _________________________________
                                    Hon. Vernon S. Broderick
                                    U.S. District Judge




                                       9
        Case 1:20-cv-07948-VSB Document 26 Filed 07/23/21 Page 10 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GRACE GRISSOM, individually and on behalf
of those similarly situated,

                      Plaintiff,
                                                         Case No.: 1:20-cv-07948-VSB
              -against-

STERLING INFOSYSTEMS, INC.,

                      Defendant.

                                      ATTACHMENT A

        The undersigned hereby acknowledges that he or she has read the Stipulated Protective

Order (“Order”), in the above-captioned action, understands the terms thereof, and agrees to be

bound by its terms. The undersigned submits to the jurisdiction of the United States District

Court for the Southern District of New York in matters relating to the Order and understands that

the terms of the Order obligate him/her to use documents designated as CONFIDENTIAL solely

for the purposes of the above-captioned action, and not to disclose any such documents, or

information derived therefrom, to any other person, firm, or concern.

The undersigned acknowledges that violation of the Order may result in penalties for contempt
of court.

Name:
Job Title:
Employer:
Business Address:



Date:                 _______ _                      Signature:




                                               10
